                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:21-CV-00330-GCM
    DEMEATA O. WATSON ROBINSON,

                  Plaintiffs,

      v.                                                       ORDER

    TALENTBRIDGE, INC.,
    DRIVEN BRANDS SHARED
    SERVICES, LLC,

                  Defendants.


           THIS MATTER comes before the Court upon Defendant TalentBridge’s Rule 12(b)(6)

Motion to Dismiss. ECF No. 3. The plaintiff filed a response, and TalentBridge filed a reply. ECF

No. 9 & 10. The motion is now ripe for consideration. For the reasons explained below, the Court

GRANTS the motion to dismiss.

     I.       BACKGROUND

           In October 2019, Demetea Watson Robinson utilized the services of Defendant

TalentBridge, an employment agency, to obtain employment with Defendant Driven Brands

Shared Services (“Driven Brands”).1 Driven Brands hired Watson Robinson, a Black woman, as a

payroll specialist. Once at Driven Brands, Robinson allegedly became the target of racial

discrimination and harassment by a supervisor, Alexander Smith. According to Watson Robinson,

Smith engaged in a pattern of discriminatory behavior towards Black employees. She reportedly

greeted Black employees with the salutation “yo,” called Black women “girls,” and made



1TalentBridge’s incorporated name is Employee Relations Associates, Inc. d/b/a TalentBridge.
The Court adopts the usage of the parties in referring solely to the entity’s trade name.


            Case 3:21-cv-00330-GCM Document 11 Filed 08/31/21 Page 1 of 4
statements like, “these girls better not play with me,” and “y’all need to stay in y’alls place, if I’m

not talking to you then y’all don’t need to talk to me.”

         While employed by Driven Brands, Watson Robinson was allegedly subject to a level of

monitoring more oppressive than that borne by white employees. The supervisor, Smith, stared at

Watson Robinson, regularly followed her to the bathroom, and complained about not being able

to see what was on Watson Robinson’s cellular phone. On one occasion, after following Watson

Robinson to the bathroom, Smith peered under the stalls to see which stall Watson Robinson was

in. Watson Robinson found this encounter sufficiently invasive to report it to her direct manager,

Olga Brodnoski. Brodnoski replied, “Oh, the warden came looking for you.” Watson Robinson

responded: “I’m not on nobody’s plantation or nobody’s jail.” Brodnoski apologized.

         Watson Robinson reported this conduct to TalentBridge some time after this incident,

although the exact timing and content of the report is unclear from the complaint. On February 4,

2020, Watson Robinson was terminated. Shortly after a year later, she commenced suit in

Mecklenburg County Superior Court. Watson Robinson raised five claims: (1) unlawful

discrimination under 42 U.S.C. § 1981; (2) hostile workplace under 42 U.S.C. § 1981; (3) unlawful

retaliation under 42 U.S.C. § 1981; (4) negligent hiring and supervision; and (5) intentional

infliction of emotional distress. TalentBridge removed the suit and filed the instant motion to

dismiss.

   II.      DISCUSSION

         To survive a motion to dismiss, a complaint must contain “sufficient factual matter . . . to

state a claim that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotation omitted). A court ruling on a Rule 12(b)(6) motion to dismiss reviews the complaint in

the light most favorable to the plaintiff, accepting as true all well-pleaded factual allegations.



                                                  2

           Case 3:21-cv-00330-GCM Document 11 Filed 08/31/21 Page 2 of 4
Randall v. United States, 30 F.3d 518, 522 (4th Cir. 1994). But the court need not accept as true

unwarranted inferences, unreasonable conclusions, or arguments. Giarratano v. Johnson, 521 F.3d

298, 302 (4th Cir. 2008).

       The complaint simply does not plausibly allege any claims against TalentBridge. As

TalentBridge correctly observes, Watson Robinson does not connect TalentBridge to any of the

allegedly wrongful conduct at issue in the case. All of the conduct complained of by Watson

Robinson appears to be conduct by employees of Driven Brands. The complaint explicitly

identifies Alexander Smith as an employee of Driven Brands. Although the complaint does not

similarly identify Olga Brodnoski’s employment status, the complaint makes clear that Brodnoski

was a “direct manager” who worked in some capacity with Alexander Smith. See ECF No. 1-1 at

¶ 5 (“She has an issue with everyone.”).


       Given this description, and TalentBridge’s affirmation that Brodnoski was not an employee

at all times relevant to the litigation, the court refuses to infer that Brodnoski was an employee of

TalentBridge. See ECF No. 4 at 7 n.5. Although the court normally draws all inferences in favor

of the plaintiff on a Rule 12(b)(6) motion to dismiss, inferring that Brodnoski —against all

information to the contrary—was an employee of TalentBridge would be an “unwarranted

inference” and a “unreasonable conclusion,” that the court is not bound to make. See Giarratano,

521 F.3d at 302.


       Watson Robinson fails to explain why TalentBridge bears any liability for actions taken by

employees of Driven Brands. Read in the light most favorable to Watson Robinson, there is no

indication that TalentBridge discriminated against Watson Robinson, created a hostile workplace,

retaliated against her by terminating her employment, or had any control over Driven Brands’



                                                 3

         Case 3:21-cv-00330-GCM Document 11 Filed 08/31/21 Page 3 of 4
hiring and supervision of its employees. Nor is there any plausible claim that TalentBridge

intentionally inflicted emotional distress on Watson Robinson.


           Stripped of conclusory allegations, the complaint fails to “state a claim that is plausible on

its face.” Iqbal, 556 U.S. at 678. Although “the plausibility standard is not akin to a probability

requirement,” “it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id.

(cleaned up). Because the well-pleaded facts in the complaint do not permit the Court to infer more

than the mere possibility of misconduct by TalentBridge, the complaint has not shown that Watson

Robinson is entitled to relief. See id. at 679; Fed. R. Civ. P. 8(a)(2).


    III.      ORDER

           For the foregoing reasons, Defendant TalentBridge’s Rule 12(b)(6) Motion to Dismiss is

GRANTED.

           SO ORDERED.




                                                 Signed: August 31, 2021




                                                     4

            Case 3:21-cv-00330-GCM Document 11 Filed 08/31/21 Page 4 of 4
